EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Janick (Reg. No. 58,306) on 02/14/2022.
The application has been amended as follows:

9. The labeling system of claim 22, wherein the movable platform is configured to 

Claim 24 is CANCELED, and the subject matter of claim 24 is incorporated into independent claim 22 as shown below.

22. A labeling system comprising:
a pasting unit including:
	a first guided mechanical arm adapted to pick up a label to be pasted and to paste the label on one of a top surface or a side surface of an object;
	a first scanning device, if the label is detected on the top surface, the first scanning device adapted to scan the label pasted on the top surface of the object;
	a second scanning device, if the label is detected on the side surface, the second scanning device adapted to scan the label pasted on the side surface of the object, wherein the first scanning device is movable in a horizontal plane and the second scanning is movable in a vertical plane; and
a movable platform configured to carry the object, the movable platform is rotatable to move the side surface of the object into a scanning range of the second scanning device.
 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 12/20/2021 have been fully considered and are persuasive. The claims have been amended to overcome the previous rejections under 35 U.S.C. 112(b), which are withdrawn. The independent claims have been amended to recite a movable platform which rotates the object into a scanning range of a scanning device which scans a label pasted on a side of the object. The closest prior art references are Bruijn (US 2020/0055094) and Durrett (US 5,501,571), as detailed in the previous Office action. There is no teaching or suggestion in the prior art to modify such references to include a rotating platform which moves a side surface of an object into a scanning range of a side scanner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746